EXHIBIT 10.23

FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT

USA Waste-Management Resources, LLC, for itself and on behalf of Waste
Management, Inc. (WMI) and subsidiaries and affiliated entities (collectively
the “Company”) and Don Patrick Carpenter (the “Employee”) amend the Employment
Agreement dated July 31, 2000, between the Company and the Employee (the
“Employment Agreement”). The Effective Date of this Amendment shall be
August 24, 2012. The Employment Agreement is amended, as follows:

1. As of the Effective Date, Section 3(a) of the Employment Agreement is hereby
amended in its entirety to read as follows:

“Executive is employed by USA Waste-Management Resources, LLC, one of whose
purposes is to provide employee services to WMI and to various subsidiaries and
affiliated entities pursuant to one or more master services agreements. Employee
shall perform such duties and services as may be assigned to Employee pursuant
master service agreement. Employee’s employment and the Employment Agreement may
be transferred or assigned to another subsidiary or affiliated entity. Among
other duties and responsibilities that may be assigned to Employee, Employee
will serve as Vice President/Chief Accounting Officer as required under the
Securities and Exchange Act of 1934 and related SEC regulations.”

2. As of the Effective Date, the first sentence of Section 4(a) of the
Employment Agreement is hereby amended in its entirety to read as follows:

“During the Employment Period, the Company shall pay Executive a base salary at
the annual rate of Three Hundred Five Thousand and 00/100ths Dollars
($305,000.00) per year, or such higher rate as may be determined from time to
time by the Company (“Base Salary”).”

3. As of the Effective Date, Section 4(d) of the Employment Agreement is hereby
amended in its entirety to read as follows:

“During the Employment Period, Executive will be entitled to participate in an
annual incentive compensation plan of the Company, as established by the
Management Development and Compensation Committee (“Compensation Committee”) of
the Board from time to time. Executive’s target annual bonus under this
Agreement will be fifty percent (50%) of his Base Salary in effect for such year
(the “Target Bonus”), and his actual annual bonus may range from 0% to 100% of
Base Salary (i.e., a maximum possible bonus of two times the Target Bonus), and
will be determined based upon (i) the achievement of certain corporate financial
and/or performance goals, as may be established and approved

 

1



--------------------------------------------------------------------------------

from time to time by the Compensation Committee of the Board, and (ii) the
achievement of personal performance goals as may be established by Executive’s
immediate supervisor. The annual bonus will be paid at such time and in such
manner as set forth in the annual incentive compensation plan document.”

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment
to the Employment Agreement.

 

DON PATRICK CARPENTER (“Employee”)

    /s/ Don Patrick Carpenter

Don Patrick Carpenter

USA WASTE-MANAGEMENT

RESOURCES, LLC

By:  

    /s/ Mark A. Lockett

Its: President

 

3



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

WASTE MANAGEMENT, INC., for and on behalf of its affiliated corporations
(collectively referred to as the “Company”), and Don Patrick Carpenter (the
“Employee”) agree to enter into this EMPLOYMENT AGREEMENT (the “Agreement”)
dated as of July 31, 2000, as follows:

1. Employment.

The Company shall employ Employee, and Employee shall be employed by the Company
upon the terms and subject to the conditions set forth in this Agreement.

2. Term of Employment.

Employee shall be employed for continually renewing one (1) year terms, unless
terminated pursuant to the terms of Sections 5 and 6 of this Agreement.

3. Duties and Responsibilities.

 

(a) Employee shall serve as Senior Director-Federal and International Taxes. In
such capacity, Employee shall perform such duties as may be assigned to Employee
from time to time by the Company.

 

(b) Employee shall faithfully serve the Company, devote Employee’s full working
time, attention and energies to the business of the Company and perform the
duties under this Agreement to the best of Employee’s abilities.

 

(c) Employee shall (i) comply with all applicable laws, rules and regulations,
and all requirements of all applicable regulatory, self-regulatory, and
administrative bodies; (ii) comply with the Company’s rules, procedures,
policies, requirements, and directions; and (iii) not engage in any other
business or employment without the written consent of the Company except as
otherwise specifically provided herein.

4. Compensation and Benefits.

 

(a) Base Salary. During the Employment Term, the Company shall pay Employee a
base salary at the annual rate of Two Hundred Thousand ($200,000) Dollars per
year, or such higher rate as may be determined from time to time by the Company
(“Base Salary”). Such Base Salary shall be paid in accordance with the Company’s
standard payroll practice for employees.

 

(b) Expense Reimbursement. The Company shall promptly reimburse Employee for the
ordinary and necessary business expenses incurred by Employee in the performance
of Employee’s duties hereunder in accordance with the Company’s customary
practices applicable to employees, provided that such expenses are incurred and
accounted for in accordance with the Company’s policy.

 

(c) Benefit Plans. Employee shall be eligible to participate in or receive
benefits under any pension plan, profit sharing plan, medical and dental
benefits plan, life insurance plan, short-term and long-term disability plans,
supplemental and/or incentive compensation plans, practices or arrangements, or
any other benefit plan or arrangement, generally made available by the Company
to employees of similar status and responsibilities (“similarly situated
employees”).

 

Page 1 of 9



--------------------------------------------------------------------------------

(d) Incentive/Bonus. Employee shall be eligible for an annual bonus or incentive
compensation payment (“bonus”) of up to thirty-five percent (35%) of Employee’s
Base Salary, or such higher bonus rate as may be determined from time to time by
the Company. Qualification for the bonus shall be pursuant to the applicable
Incentive Compensation Plan in effect for the year in which the bonus is earned.

5. Termination of Employment.

Employee’s employment hereunder may be terminated under the following
circumstances:

 

(a) Death. Employee’s employment hereunder shall terminate upon Employee’s
death.

 

(b) Total Disability. The Company may terminate Employee’s employment hereunder
upon Employee’s becoming “Totally Disabled”. For purposes of this Agreement,
Employee shall be “Totally Disabled” if Employee is physically or mentally
incapacitated so as to render Employee incapable of performing the usual and
customary duties under this Agreement. Employee’s receipt of disability benefits
under the Company’s long-term disability plan or receipt of Social Security
disability benefits shall be deemed conclusive evidence of Total Disability for
purpose of this Agreement; provided, however, that in the absence of Employee’s
receipt of such long-term disability benefits or Social Security benefits, the
Company may, in its reasonable discretion (but based upon appropriate medical
evidence), determine that Employee is Totally Disabled.

 

(c) Termination by the Company for Cause. The Company may terminate Employee’s
employment hereunder for “Cause” at any time after providing written notice to
Employee.

 

  (i) For purposes of this Agreement, the term “Cause” shall mean any of the
following: (A) conviction of a crime (including conviction on a nolo contendere
plea) involving a felony or, in the good faith judgment of the Company, fraud,
dishonesty, or moral turpitude; (B) deliberate and continual refusal to perform
employment duties reasonably requested by the Company or an affiliate after
thirty (30) days’ written notice by certified mail of such failure to perform,
specifying that the failure constitutes cause (other than as a result of
vacation, sickness, illness or injury); (C) fraud or embezzlement determined in
accordance with the Company’s normal, internal investigative procedures
consistently applied in comparable circumstances; (D) gross misconduct or gross
negligence in connection with the business of the Company or an affiliate which
has substantial effect on the Company or the affiliate; or (E) breach of any of
the covenants set forth in Section 7 hereof.

 

  (ii) An individual will be considered to have been terminated for Cause if the
Company determines that the individual engaged in an act constituting Cause at
any time prior to a payment date for an award, regardless of whether the
individual terminates employment voluntarily or is terminated involuntarily, and
regardless of whether the individual’s termination initially was considered to
have been for Cause.

 

  (iii) Any determination of Cause under this Agreement shall be made by the
Company after giving Employee a reasonable opportunity to be heard.

 

(d) Voluntary Termination by Employee. Employee may terminate employment
hereunder at any time after providing forty-five (45) days’ written notice to
the Company.

 

Page 2 of 9



--------------------------------------------------------------------------------

(e) Termination by the Company without Cause. The Company may terminate
Employee’s employment hereunder without Cause at any time after providing
written notice to Employee.

6. Compensation Following Termination of Employment.

In the event that Employee’s employment hereunder is terminated, Employee shall
be entitled to the following compensation and benefits upon such termination:

 

(a) Termination by Reason of Death. In the event that Employee’s employment is
terminated by reason of Employee’s death, the Company shall pay the following
amounts to Employee’s beneficiary or estate:

 

  (i) Any accrued but unpaid Base Salary for services rendered to the date of
death, any accrued but unpaid expenses required to be reimbursed under this
Agreement, and any vacation accrued to the date of death.

 

  (ii) Any benefits to which Employee may be entitled pursuant to the plans,
policies and arrangements referred to in Section 4(c)
hereof as determined and paid in accordance with the terms of such plans,
policies and arrangements.

 

  (iii) An amount equal to the Base Salary (at the rate in effect as of the date
of Employee’s death) which would have been payable to Employee if Employee had
continued in employment until the end of the thirty (30) day term beginning on
the date of Employee’s death. Such amount shall be paid in a single lump sum
cash payment within thirty (30) days after Employee’s death.

 

(b) Termination by Reason of Total Disability. In the event that Employee’s
employment is terminated by reason of Employee’s Total Disability as determined
in accordance with Section 5(b), the Company shall pay the following amounts to
Employee:

 

  (i) Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any vacation accrued to the date of termination.

 

  (ii) Any benefits to which Employee may be entitled pursuant to the plans,
policies and arrangements referred to in Section 4(c)
hereof shall be determined and paid in accordance with the terms of such plans,
policies and arrangements.

 

  (iii) An amount equal to

 

  (A) the Base Salary (at the rate in effect as of the date of Employee’s Total
Disability) which would have been payable to Employee if Employee had continued
in active employment until the end of the six- (6) month period beginning on the
date of Employee’s termination; reduced by

 

  (B) the maximum annual amount of the long term disability benefits payable to
Employee under the Company’s long-term disability plan as determined prior to
the reduction of such benefits under the terms of the plan for other disability
income.

 

Page 3 of 9



--------------------------------------------------------------------------------

Payment shall be made at the same time and in the same manner as such
compensation would have been paid if Employee had remained in active employment
until the end of such period.

 

(c) Termination for Cause or Voluntary Termination by Employee. In the event
that Employee’s employment is terminated by the Company for Cause pursuant to
Section 5(c), or Employee terminates employment pursuant to Section 5(d), the
Company shall pay the following amounts to Employee:

 

  (i) Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any vacation accrued to the date of termination.

 

  (ii) Any benefits to which Employee may be entitled pursuant to the plans,
policies and arrangements referred to in Section 4(c)
hereof shall be determined and paid in accordance with the terms of such plans,
policies and arrangements.

 

(d) Termination by the Company Without Cause. In the event that Employee’s
employment is terminated by the Company pursuant to Section 5(e) for reasons
other than death, Total Disability or Cause, the Company shall pay the following
amounts to Employee:

 

  (i) Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any vacation accrued to the date of termination.

 

  (ii) Any benefits to which Employee may be entitled pursuant to the plans,
policies and arrangements referred to in Section 4(c)
hereof shall be determined and paid in accordance with the terms of such plans,
policies and arrangements.

 

  (iii) The Base Salary (at the rate in effect as of the date of Employee’s
termination) which would have been payable to Employee if Employee had continued
in active employment until the end of the twelve- (12) month period beginning on
the date of Employee’s termination. Payment shall be made at the same time and
in the same manner as such compensation would have been paid if Employee had
remained in active employment until the end of such period. The Employee shall
also be eligible for a bonus or incentive compensation payment to the extent
bonuses are paid to similarly situated employees, prorated for the year in which
the Employee is terminated, and paid when similarly situated employees are paid.

 

  (iv) The Company completely at its expense will continue for Employee and
Employee’s spouse and dependents, group health plans, programs or arrangements,
in which Employee was entitled to participate at any time during the
twelve-month period prior to the date of termination, until the earlier of:
(A) last day of period during which Employee receives payment in accordance with
clause (iii) above; (B) Employee’s death (provided that benefits payable to
Employee’s beneficiaries shall not terminate upon Employee’s death); or (C) with
respect to any particular plan, program or arrangement, the date Employee
becomes covered by a comparable benefit provided by a subsequent employer.

 

Page 4 of 9



--------------------------------------------------------------------------------

(e) No Other Benefits or Compensation. Except as may be provided under this
Agreement, under the terms of any incentive compensation, employee benefit, or
fringe benefit plan applicable to Employee at the time of Employee’s termination
or resignation of employment, Employee shall have no right to receive from the
Company any other compensation, or to participate in any other Company plan,
arrangement or benefit, with respect to future periods after such termination or
resignation.

 

(f) Suspension or Termination of Benefits and Compensation. In the event that
the Company, in its sole discretion determines that, without the Company’s
express written consent, Employee has

 

  (i) directly or indirectly engaged in, assisted or have any active interest or
involvement whether as an employee, agent, consultant, creditor, advisor,
officer, director, stockholder (excluding holding of less than 1% of the stock
of a public company), partner, proprietor, or any type of principal whatsoever,
in any person, firm, or business entity which is directly or indirectly
competitive with the Company or any of its affiliates, or

 

  (ii) directly or indirectly, for or on behalf of any person, firm, or business
entity which is directly or indirectly competitive with the Company or any of
its affiliates (A) solicited or accepted from any person or entity who is or was
a client of the Company during the term of Employee’s employment hereunder or
during any of the twelve calendar months preceding or following the termination
of Employee’s employment any business for services similar to those rendered by
the Company, (B) requested or advised any present or future customer of the
Company to withdraw, curtail or cancel its business dealings with the Company,
or (C) requested or advised, any employee of the Company to terminate his or her
employment with the Company;

the Company shall have the right to suspend or terminate any or all remaining
benefits payable pursuant to Section 6 of this Agreement. Such suspension or
termination of benefits shall be in addition to and shall not limit any and all
other rights and remedies that the Company may have against Employee.

7. Restrictive Covenants

 

(a) Competitive Activity. Employee covenants and agrees that at all times during
Employee’s period of employment with the Company, and while Employee is
receiving payments pursuant to Section 6 of this Agreement, Employee will not,
directly or indirectly, engage in, assist, or have any active interest or
involvement, whether as an employee, agent, consultant, creditor, advisor,
officer, director, stockholder (excluding holding of less than 1% of the stock
of a public company), partner, proprietor or any type of principal whatsoever in
any person, firm, or business entity which, directly or indirectly, is engaged
in the same business as that conducted and carried on by the Company, without
the Company’s specific written consent to do so. Furthermore, in consideration
of the specialized training and access to confidential information, for a period
of six (6) months after the date of termination of Employee’s employment, or six
(6) months following the cessation of payments made pursuant to Section 6 of
this Agreement, whether such termination is voluntary or involuntary, by
wrongful discharge, or otherwise, whichever date is later, Employee will not
directly or indirectly, engage in a competitive activity in any of the
geographic markets in which the Employee has worked for the twelve (12) months
preceding his termination, or within 75 miles of the principal place of business
of the Company, the principal place of

 

Page 5 of 9



--------------------------------------------------------------------------------

  business of any corporation or other entity owned, controlled by (or otherwise
affiliated with) the Company by which Employee may also be employed or served by
Employee, or any other geographic location in which Employee has specifically
represented the interests of the Company or such other affiliated entity, during
the twelve (12) months prior to the termination of Employee’s employment, engage
in, assist, or have any active interest or involvement, whether as an employee,
agent, consultant, creditor, advisor, officer, director, stockholder (excluding
holding of less than 1% of the stock of a public company), partner, proprietor
or any type of principal whatsoever in any person, firm, or business entity
which, directly or indirectly, is engaged in the same business as that conducted
and carried on by the Company, without the Company’s specific written consent to
do so.

 

(b) Non-Solicitation. Employee covenants and agrees that at all times during
Employee’s period of employment with the Company, and for a period of one
(1) year after the date of termination of Employee’s employment, or the date of
the cessation of payments made to the Employee pursuant to Section 6 of this
Agreement, whichever is later, whether such termination is voluntary or
involuntary by wrongful discharge, or otherwise, Employee will not directly or
indirectly (i) induce any customers of the Company or corporations affiliated
with the Company to patronize any similar business which competes with any
material business of the Company; (ii) canvass, solicit or accept any similar
business from any customer of the Company or corporations affiliated with the
Company; (iii) directly or indirectly request or advise any customers of the
Company or corporations affiliated with the Company to withdraw, curtail or
cancel such customer’s business with the Company; (iv) directly or indirectly
disclose to any other person, firm or corporation the names or addresses of any
of the customers of the Company or corporations affiliated with the Company or
(v) individually or through any person, firm, association or corporation with
which he is now, or may hereafter become associated, cause, solicit, entice or
induce any present or future employee of the Company, or any corporation
affiliated with the Company, to leave the employ of the Company, or such other
corporation, to accept employment with, or compensation from the Employee, or
any such person, firm, association or corporation without prior written consent
of the Company.

 

(c) Non-Disparagement. Employee covenants and agrees that Employee shall not
engage in any pattern of conduct that involves the making or publishing of
written or oral statements or remarks (including, without limitation, the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments) which are disparaging, deleterious or damaging to the integrity,
reputation or good will of the Company, its management, or of management of
corporations affiliated with the Company.

 

(d) Protected Information. Employee recognizes and acknowledges that Employee
has had and will continue to have access to various confidential or proprietary
information concerning the Company and corporations affiliated with the Company
of a special and unique value which may include, without limitation, (i) books
and records relating to operation, finance, accounting, sales, personnel and
management, (ii) policies and matters relating particularly to operations such
as customer service requirements, costs of providing service and equipment,
operating costs and pricing matters, and (iii) various trade or business
secrets, including business opportunities, marketing or business diversification
plans, business development and bidding techniques, methods and processes,
financial data and the like (collectively, the “Protected Information”).
Employee therefore covenants and agrees that Employee will not at any time,
either while employed by the Company or afterwards, knowingly make any
independent use of, or knowingly disclose to any other person or organization
(except as authorized by the Company) any of the Protected Information.

 

Page 6 of 9



--------------------------------------------------------------------------------

8. Enforcement of Covenants.

 

(a) Termination of Employment and Forfeiture of Compensation. Employee agrees
that any breach by Employee of any of the covenants set forth in Section 7
hereof during Employee’s employment by the Company, shall be grounds for
immediate dismissal of Employee and forfeiture of any accrued and unpaid salary,
bonus, commissions or other compensation of such Employee as liquidated damages,
which shall be in addition to and not exclusive of any and all other rights and
remedies the Company may have against Employee.

 

(b) Right to Injunction. Employee acknowledges that a breach of the covenants
set forth in Section 7 hereof will cause irreparable damage to the Company with
respect to which the Company’s remedy at law for damages will be inadequate.
Therefore, in the event of breach or anticipatory breach of the covenants set
forth in this section by Employee, Employee and the Company agree that the
Company shall be entitled to the following particular forms of relief, in
addition to remedies otherwise available to it at law or equity;
(i) injunctions, both preliminary and permanent, enjoining or restraining such
breach or anticipatory breach and Employee hereby consents to the issuance
thereof forthwith and without bond by any court of competent jurisdiction; and
(ii) recovery of all reasonable sums expended and costs, including reasonable
attorney’s fees, incurred by the Company to enforce the covenants set forth in
this section.

 

(c) Separability of Covenants. The covenants contained in Section 7 hereof
constitute a series of separate covenants, one for each applicable State in the
United States and the District of Columbia, and one for each applicable foreign
country. If in any judicial proceeding, a court shall hold that any of the
covenants set forth in Section 7 exceed the time, geographic, or occupational
limitations permitted by applicable laws, Employee and the Company agree that
such provisions shall and are hereby reformed to the maximum time, geographic,
or occupational limitations permitted by such laws. Further, in the event a
court shall hold unenforceable any of the separate covenants deemed included
herein, then such unenforceable covenant or covenants shall be deemed eliminated
from the provisions of this Agreement for the purpose of such proceeding to the
extent necessary to permit the remaining separate covenants to be enforced in
such proceeding. Employee and the Company further agree that the covenants in
Section 7 shall each be construed as a separate agreement independent of any
other provisions of this Agreement, and the existence of any claim or cause of
action by Employee against the Company whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any of the covenants of Section 7.

9. Withholding of Taxes.

The Company may withhold from any compensation and benefits payable under this
Agreement all applicable federal, state, local, or other taxes.

10. Non-Disclosure of Agreement Terms.

Employee agrees that Employee will not disclose the terms of this Agreement to
any third party other than Employee’s immediate family, attorney, accountants,
or other consultants or advisors or except as may be required by any
governmental authority.

 

Page 7 of 9



--------------------------------------------------------------------------------

11. Source of Payments.

All payments provided under this Agreement, other than payments made pursuant to
a plan which provides otherwise, shall be paid from the general funds of the
Company, and no special or separate fund shall be established, and no other
segregation of assets made, to assure payment. Employee shall have no right,
title or interest whatever in or to any investments which the Company may make
to aid the Company in meeting its obligations hereunder. To the extent that any
person acquires a right to receive payments from the Company hereunder, such
right shall be no greater than the right of an unsecured creditor of the
Company.

12. Assignment.

Except as otherwise provided in this Agreement, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, representatives, successors and assigns. This Agreement shall not be
assignable by Employee.

13. Entire Agreement; Amendment.

This Agreement shall supersede any and all existing oral or written agreements,
representations, or warranties between Employee and the Company or any of its
subsidiaries or affiliated entities relating to the terms of Employee’s
employment by the Company. It may not be amended except by a written agreement
signed by both parties.

14. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, applicable to agreements made and to be performed in that
State, without regard to its conflict of laws provisions.

15. Notices.

Any notice, consent, request or other communication made or given in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by registered or certified mail, return receipt
requested, or by facsimile or by hand delivery, to those listed below at their
following respective addresses or at such other address as each may specify by
notice to the others:

 

    To the Company:    Waste Management, Inc.       

1001 Fannin, Suite 4000

Houston, Texas 77002

Attention: General Counsel

    To Employee:    At the address for Employee set forth below.

16. Miscellaneous.

 

(a) Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

Page 8 of 9



--------------------------------------------------------------------------------

(b) Separability. Subject to Section 8 hereof, if any term or provision of this
Agreement is declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, such term or provision
shall immediately become null and void, leaving the remainder of this Agreement
in full force and effect.

 

(c) Headings. Section headings are used herein for convenience of reference only
and shall not affect the meaning of any provision of this Agreement.

 

(d) Rules of Construction. Whenever the context so requires, the use of the
singular shall be deemed to include the plural and vice versa.

 

(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts will together constitute but one Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

WASTE MANAGEMENT, INC. By:   /s/ Robert G. Simpson Name:   Robert G. Simpson
Title:   Vice President, Taxation Date:   July 31, 2000 EMPLOYEE /s/ Don Patrick
Carpenter Don Patrick Carpenter Date: July 31, 2000

 

Page 9 of 9